


Exhibit 10.16
[Stock-Settled RSU Agreement - Non-Employee Directors]
DINEEQUITY, INC.
2011 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is entered into as of
_________ (the “Date of Grant”), by and between DINEEQUITY, INC., a Delaware
corporation (the “Company”) and __________, a Non-Employee Director of the
Company (the “Participant”).
RECITALS:
Pursuant to the DineEquity, Inc. 2011 Stock Incentive Plan (the “Plan”), the
Compensation Committee of the Board of Directors of the Company (the
“Committee”), as the administrator of the Plan, has determined that the
Participant is to be granted a Restricted Stock Unit Award (the “Award”)
pursuant to which the Participant shall receive shares of the Company's common
stock, on the terms and conditions set forth herein.
Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.
AGREEMENT:
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1.GRANT OF RESTRICTED STOCK UNITS. The Company hereby grants to the Participant
an award of --__________ restricted stock units (the “Restricted Stock Units”).
Each Restricted Stock Unit represents the right to receive one share of common
stock, $.01 par value, of the Company (the “Common Stock”), subject to the terms
and conditions set forth herein.
2.VESTING AND SETTLEMENT. Subject to the Participant's continuous service with
the Company, the Restricted Stock Units shall vest on the third anniversary of
the Date of Grant. If the Restricted Stock Units have vested in accordance with
this vesting schedule, they are referred to herein as “Vested Units.” If the
Restricted Stock Units have not vested in accordance with this vesting schedule,
they are referred to herein as “Unvested Units.” Notwithstanding anything herein
or in the Plan to the contrary, all Unvested Units shall become immediately and
fully vested and thereafter be considered Vested Units upon the Participant's
cessation from service as a member of the Board due to Retirement, death or
Disability. For purposes of the definition of “Retirement” (as defined in the
Plan), “Cause” means, as determined by the Company, (i) the willful failure by
the Participant to substantially perform his or her duties with the Company
(other than any such failure resulting from the Participant's incapacity due to
physical or mental illness); (ii) the Participant's willful misconduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
(iii) the Participant's commission of such acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of the Participant's duties; or (iv) the Participant's
conviction or plea of no contest to a felony or a crime of moral turpitude.
Except as set forth in the preceding two sentences, upon the termination of the
Participant's service as a director for any reason, any then Unvested Units held
by the Participant shall be forfeited and canceled as of the date of such
termination.
The Vested Units shall be settled by the delivery to the Participant or a
designated brokerage firm of one share of Common Stock per Vested Unit within
thirty (30) days after the vesting or accelerated vesting of such Restricted
Stock Units as set forth in the preceding paragraph. No fractional shares will
be issued under this Agreement.
3.ADJUSTMENT IN COMMON STOCK. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, a substitution or adjustment shall be made to the terms of the Award,
including the number and class of securities subject thereto, as may be
determined by the Committee, in its sole discretion. Subject to the terms of the
Plan, such other substitutions or adjustments shall be made as the Committee in
its sole discretion may deem appropriate.
4.NON-TRANSFERABILITY OF AWARD. The Award and this Agreement shall not be
transferable other than by will, the laws of descent and distribution, or
pursuant to beneficiary designation procedures approved by the Company.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Award and this Agreement may be transferable
to the Participant's family members, to a trust or entity established by the
Participant for estate planning purposes, to a charitable organization
designated by the Participant or pursuant to a qualified domestic relations
order. Except to the extent permitted by this Section 4, the Award may be
exercised or settled during the Participant's lifetime only by the Participant
or the Participant's legal representative or similar person. Except as permitted
by this Section 4, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all rights thereunder shall
immediately become null and void.
5.DISPUTE RESOLUTION. The parties hereto will use their reasonable best efforts
to resolve any dispute hereunder through good faith negotiations. A party hereto
must submit a written notice to any other party to whom such dispute pertains,
and any such dispute that cannot be resolved within thirty (30) calendar days of
receipt of such notice (or such other period to which the parties may agree)
will be submitted to an arbitrator selected by mutual agreement of the parties.
In the event that, within fifty (50) days of the written notice referred to in
the preceding sentence, a single arbitrator has not been selected by mutual
agreement of the parties, a panel of arbitrators (with each party to the dispute
being entitled to select one arbitrator and, if necessary to prevent the
possibility of deadlock, one additional arbitrator being selected by such
arbitrators selected by the parties to the dispute) shall be selected by the
parties. Except as otherwise provided herein or as the parties to the dispute
may otherwise agree, such arbitration will be conducted in accordance with the
then existing rules of the American Arbitration Association. The decision of the
arbitrator or arbitrators, or of a majority thereof, as the case may be, made in
writing will be final and binding upon the parties hereto as to the questions
submitted, and the parties will abide by and comply with such decision;
provided, however, the arbitrator or arbitrators, as the case may be, shall not
be empowered to award punitive damages. Unless the decision of the arbitrator or
arbitrators, as the case may be, provides for a different allocation of costs
and expenses determined by the arbitrators to be equitable under the
circumstances, the prevailing party or parties in any arbitration will be
entitled to recover all reasonable fees (including but not limited to attorneys'
fees) and expenses incurred by it or them in connection with such arbitration
from the non-prevailing party or parties.
6.NOTICES. Any notice required or permitted under this Agreement shall be deemed
given when delivered either personally, by overnight courier, or when deposited
in a United States Post Office, postage prepaid, addressed as appropriate, to
the Participant either at his/her address set forth below or such other address
as he or she may designate in writing to the Company, or to the Company:
Attention: General Counsel (or said designee), at the Company's address or such
other address as the Company may designate in writing to the Participant.
7.RIGHTS AS A STOCKHOLDER. Prior to any issuance of shares of Common Stock in
settlement of the Award, no Common Stock will be reserved or earmarked for the
Participant or the Participant's account. Except as set forth in this Section 7,
the Participant will not be entitled to any privileges of ownership of the
shares of Common Stock subject to the Award (including, without limitation, any
voting rights) underlying Vested Units and/or Unvested Units unless and until
such shares of Common Stock are actually delivered to the Participant hereunder.
From and after the date hereof and unless and until the Award is forfeited or
otherwise transferred back to the Company, the Participant will be credited with
additional Restricted Stock Units having a value equal to dividends declared by
the Company (other than stock dividends), if any, with record dates that occur
prior to the settlement of the Award as if the shares of Common Stock underlying
the Award (whether payable in shares of Common Stock or in cash) had been issued
and outstanding, based on the fair market value of a share of Common Stock on
the applicable dividend payment date. Any such additional Restricted Stock Units
shall be considered part of the Award and shall also be credited with additional
Restricted Stock Units as dividends (other than stock dividends), if any, are
declared, and shall be subject to the same terms and conditions as the
Restricted Stock Units subject to the Award with respect to which they were
credited (including, but not limited to, the forfeiture provisions set forth in
Section 2 of this Agreement). Notwithstanding the foregoing, no such additional
Restricted Stock Units will be credited with respect to any dividend declared by
the Company in connection with which the Award is adjusted pursuant to Section
3.
8.FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
9.WITHHOLDING. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock pursuant to the Award,
payment by the Participant of any federal, state, local or other taxes which may
be required to be withheld or paid in connection with the Award.
10.INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and made
a part hereof, and the Award and this Agreement are subject to all terms and
conditions of the Plan.
11.AMENDMENT AND TERMINATION. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Code and any
rule of the New York Stock Exchange, or any other stock exchange on which shares
of Common Stock are traded; provided, however, that no amendment may impair the
rights of the Participant without the consent of the Participant.
12.GOVERNING LAW. This Agreement shall be governed by and construed according to
the laws of the State of Delaware without regard to its principles of conflict
of laws.
13.SECTION 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. In the event the terms of this Agreement would subject the




--------------------------------------------------------------------------------




Participant to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Participant shall cooperate diligently to amend
the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Participant's cessation from service as a member of the Board,
such term shall be deemed to refer to the Participant's “separation from
service,” within the meaning of Section 409A of the Code. Notwithstanding any
other provision in this Agreement, if the Participant is a “specified employee,”
as defined in Section 409A of the Code, as of the date of Participant's
separation from service, then to the extent any amount payable to the
Participant (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon the
Participant's separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of the
Participant's separation from service, such payment shall be delayed until the
earlier to occur of (a) the first business day following the six-month
anniversary of the separation from service and (b) the date of the Participant's
death.
IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit Award
Agreement on the day and year first above written.
COMPANY:
DINEEQUITY, INC.
By:            
Julia A. Stewart     ___________________________
Chairman and CEO    


PARTICIPANT:                
[Name]    _____________________________        
Address    _____________________________    
City/State/Zip        _____________________________






